             Case 3:18-cv-06909-SK Document 1 Filed 11/14/18 Page 1 of 16




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   Tom E. Wheeler (SBN 308789)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4   21550 Oxnard St., Suite 780
 5   Woodland Hills, CA 91367
     Phone: 323-306-4234
 6
     Fax: 866-633-0228
 7   tfriedman@ toddflaw.com
 8   abacon@ toddflaw.com
     mgeorge@toddflaw.com
 9   twheeler@toddflaw.com
10   Attorneys for Plaintiff
11                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
12
13   ABANTE ROOTER AND                     )    Case No.
14   PLUMBING, INC. AND SIDNEY             )
     NAIMAN, individually and on behalf of)     CLASS ACTION
15   all others similarly situated,        )
16                                         )    COMPLAINT FOR VIOLATIONS
     Plaintiff,                            )    OF:
17
                                           )
18          vs.                            )       1.      NEGLIGENT VIOLATIONS
                                                           OF THE TELEPHONE
19                                         )               CONSUMER PROTECTION
     SKYLINE BUILDING CARE, INC., )                        ACT [47 U.S.C. §227(b)]
20   and DOES 1 through 10, inclusive, and )       2.      WILLFUL VIOLATIONS
                                                           OF THE TELEPHONE
21   each of them,                         )               CONSUMER PROTECTION
                                           )               ACT [47 U.S.C. §227(b)]
22                                                 3.      NEGLIGENT VIOLATIONS
     Defendant.                            )
                                                           OF THE TELEPHONE
23                                         )               CONSUMER PROTECTION
24
                                           )               ACT [47 U.S.C. §227(c)]
                                           )       4.      WILLFUL VIOLATIONS
25                                                         OF THE TELEPHONE
                                           )               CONSUMER PROTECTION
26                                         )               ACT [47 U.S.C. §227(c)]
                                           )
27                                         )
28                                         )    DEMAND FOR JURY TRIAL



                              CLASS ACTION COMPLAINT
                                          -1-
                Case 3:18-cv-06909-SK Document 1 Filed 11/14/18 Page 2 of 16




 1         Plaintiffs, ABANTE ROOTER AND PLUMBING, INC. and SIDNEY
 2   NAIMAN, (“Plaintiffs”), individually and on behalf of all others similarly situated,
 3   alleges the following upon information and belief based upon personal knowledge:
 4                                NATURE OF THE CASE
 5         1.      Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of SKYLINE BUILDING CARE, INC.
 8   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 9   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
10   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, specifically the
11   National Do-Not-Call provisions, thereby invading Plaintiff’s privacy.
12                              JURISDICTION & VENUE
13         2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiffs,
14   residents of California, seek relief on behalf of a Class, which will result in at least
15   one class member belonging to a different state than that of Defendant, a
16   corporation licensed in, and doing business within and throughout, California.
17   Plaintiffs also seek up to $1,500.00 in damages for each call in violation of the
18   TCPA, which, when aggregated among a proposed class in the thousands, exceeds
19   the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both diversity
20   jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
21   (“CAFA”) are present, and this Court has jurisdiction.
22         3.      Venue is proper in the United States District Court for the Northern
23   District of California pursuant to 28 U.S.C. § 1391(b) and because Defendant does
24   business within the State of California and Plaintiffs reside within the Counties of
25   Alameda and Contra Costa.
26                                         PARTIES
27         4.      Plaintiff, ABANTE ROOTER AND PLUMBING, INC. (“Plaintiff
28   Abante”), is a corporation of the State of California, whose principal place of


                                 CLASS ACTION COMPLAINT
                                               -2-
                Case 3:18-cv-06909-SK Document 1 Filed 11/14/18 Page 3 of 16




 1   business is in the county of Alameda and is a “person” as defined by 47 U.S.C. §
 2   153 (39).
 3         5.      Plaintiff, SIDNEY NAIMAN (“Plaintiff Naiman”) is a natural person
 4   residing in the county of Contra Costa, and is a “person” as defined by 47 U.S.C. §
 5   153 (39).
 6         6.      Defendant, SKYLINE BUILDING CARE, INC. (“Defendant”) is a
 7   janitorial service company, and is a “person” as defined by 47 U.S.C. § 153 (39).
 8         7.      The above named Defendant, and its subsidiaries and agents, are
 9   collectively referred to as “Defendants.” The true names and capacities of the
10   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
11   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
12   names. Each of the Defendants designated herein as a DOE is legally responsible
13   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
14   Complaint to reflect the true names and capacities of the DOE Defendants when
15   such identities become known.
16         8.      Plaintiffs are informed and believe that at all relevant times, each and
17   every Defendant was acting as an agent and/or employee of each of the other
18   Defendants and was acting within the course and scope of said agency and/or
19   employment with the full knowledge and consent of each of the other Defendants.
20   Plaintiffs are informed and believe that each of the acts and/or omissions
21   complained of herein was made known to, and ratified by, each of the other
22   Defendants.
23                              FACTUAL ALLEGATIONS
24         9.      Beginning on or around September 5, 2017, and continuing through
25   December of 2017, Defendant contacted Plaintiff Abante on Plaintiff Abante’s
26   cellular telephone numbers ending in -7511, -1636, -7210, -0106, -7447, -1080,
27   and -3803 in an attempt to solicit Plaintiff Abante to purchase Defendant’s services.
28         10.     Beginning on or around September 6, 2017, and continuing through


                                 CLASS ACTION COMPLAINT
                                              -3-
              Case 3:18-cv-06909-SK Document 1 Filed 11/14/18 Page 4 of 16




 1   September 13, 2017, Defendant contacted Plaintiff Naiman on Plaintiff Naiman’s
 2   cellular telephone number ending in -5502 in an attempt to solicit Plaintiff Naiman
 3   to purchase Defendant’s services.
 4          11.    Defendant used an “automatic telephone dialing system” as defined
 5   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiffs seeking to solicit its services.
 6          12.    Defendant contacted or attempted to contact Plaintiffs from telephone
 7   numbers belonging to Defendant, including without limitation: (415) 985-2172,
 8   (609) 225-5799, (800) 872-8278, (636) 209-6021, and (212) 777-3456.
 9          13.    Defendant’s calls constituted calls that were not for emergency
10   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
11          14.    During all relevant times, Defendant did not possess Plaintiffs’ “prior
12   express consent” to receive calls using an automatic telephone dialing system or an
13   artificial or prerecorded voice on its cellular telephones pursuant to 47 U.S.C. §
14   227(b)(1)(A).
15          15.    Further, four of Plaintiff Abante’s cellular telephone numbers, ending
16   in -7511, -0106, -1080 and -1636, were added to the National Do-Not-Call Registry
17   on or about August 27, 2009, February 21, 2007, November 12, 2014, and July 14,
18   2005, well over thirty (30) days prior to Defendant’s initial calls to Plaintiff Abante.
19          16.    Plaintiff Naiman’s cellular telephone number, ending in -5502, was
20   added to the National Do-Not-Call Registry on or about July 27, 2003, well over
21   thirty (30) days prior to Defendant’s initial calls to Plaintiff Naiman.
22          17.    In addition, Plaintiffs requested numerous times that Defendant put its
23   cellular numbers on Defendant’s internal Do-Not-Call list. Despite such requests,
24   Defendant continued to call Plaintiffs’ cellular telephones.
25          18.    Defendant placed multiple calls soliciting its business to Plaintiff
26   Abante on its cellular telephones beginning on or about September 5, 2017, and
27   continuing until on or about December 4, 2017, and to Plaintiff Naiman on his
28   cellular telephone beginning on or about September 6, 2017, and continuing until


                                  CLASS ACTION COMPLAINT
                                                -4-
              Case 3:18-cv-06909-SK Document 1 Filed 11/14/18 Page 5 of 16




 1   on or about September 13, 2017.
 2         19.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 3   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 4         20.    Plaintiffs received numerous solicitation calls from Defendant within
 5   a 12-month period.
 6         21.    Defendant continued to call Plaintiffs in an attempt to solicit its
 7   services and in violation of the National Do-Not-Call provisions of the TCPA.
 8         22.    Upon information and belief, and based on Plaintiffs’ experiences of
 9   being called by Defendant after being on the National Do-Not-Call list for several
10   years prior to Defendant’s initial call, and at all relevant times, Defendant failed to
11   establish and implement reasonable practices and procedures to effectively prevent
12   telephone solicitations in violation of the regulations prescribed under 47 U.S.C. §
13   227(c)(5).
14                                CLASS ALLEGATIONS
15         23.    Plaintiffs bring this action individually and on behalf of all others
16   similarly situated, as a member of the four proposed classes (hereafter, jointly, “The
17   Classes”).
18         24.    The class concerning the ATDS claim for no prior express consent
19   (hereafter “The ATDS Class”) is defined as follows:
20
                  All persons within the United States who received any
21                solicitation/telemarketing   telephone   calls    from
22                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
23
                  system or an artificial or prerecorded voice and such
24                person had not previously consented to receiving such
25
                  calls within the four years prior to the filing of this
                  Complaint
26
27         25.    The class concerning the ATDS claim for revocation of consent, to the
28   extent prior consent existed (hereafter “The ATDS Revocation Class”) is defined


                                 CLASS ACTION COMPLAINT
                                               -5-
              Case 3:18-cv-06909-SK Document 1 Filed 11/14/18 Page 6 of 16




 1   as follows:
 2                 All persons within the United States who received any
                   solicitation/telemarketing     telephone     calls    from
 3                 Defendant to said person’s cellular telephone made
 4                 through the use of any automatic telephone dialing
                   system or an artificial or prerecorded voice and such
 5
                   person had revoked any prior consent to receive such
 6                 calls prior to the calls within the four years prior to the
 7
                   filing of this Complaint

 8
           26.     The class concerning the National Do-Not-Call violation (hereafter
 9
     “The DNC Class”) is defined as follows:
10
11                 All persons within the United States registered on the
12                 National Do-Not-Call Registry for at least 30 days, who
                   had not granted Defendant prior express consent nor had
13                 a prior established business relationship, who received
14                 more than one call made by or on behalf of Defendant
                   that promoted Defendant’s products or services, within
15
                   any twelve-month period, within four years prior to the
16                 filing of the complaint.
17
18         27.     The class concerning the National Do-Not-Call violation following

19   revocation of consent and prior business relationship, to the extent they existed

20   (hereafter “The DNC Revocation Class”) is defined as follows:

21                 All persons within the United States registered on the
22                 National Do-Not-Call Registry for at least 30 days, who
                   received more than one call made by or on behalf of
23
                   Defendant that promoted Defendant’s products or
24                 services, after having revoked consent and any prior
25                 established business relationship, within any twelve-
                   month period, within four years prior to the filing of the
26                 complaint.
27
28         28.     Plaintiffs represent, and are members of, The ATDS Class, consisting


                                 CLASS ACTION COMPLAINT
                                               -6-
              Case 3:18-cv-06909-SK Document 1 Filed 11/14/18 Page 7 of 16




 1   of all persons within the United States who received any solicitation telephone calls
 2   from Defendant to said person’s cellular telephone made through the use of any
 3   automatic telephone dialing system or an artificial or prerecorded voice and such
 4   person had not previously not provided their cellular telephone number to
 5   Defendant within the four years prior to the filing of this Complaint.
 6          29.    Plaintiffs represent, and are members of, The ATDS Revocation
 7   Class, consisting of all persons within the United States who received any
 8   solicitation/telemarketing calls from Defendant to paid person’s cellular telephone
 9   made through the use of any automatic telephone dialing system or an artificial or
10   prerecorded voice and such person had revoked any prior express consent to receive
11   such calls prior to the calls within the four years prior to the filing of this Complaint.
12          30.    Plaintiffs represents, and are members of, The DNC Class, consisting
13   of all persons within the United States registered on the National Do-Not-Call
14   Registry for at least 30 days, who had not granted Defendant prior express consent
15   nor had a prior established business relationship, who received more than one call
16   made by or on behalf of Defendant that promoted Defendant’s products or services,
17   within any twelve-month period, within four years prior to the filing of the
18   complaint.
19          31.    Plaintiffs represent, and are members of, The DNC Revocation Class,
20   consisting of all persons within the United States registered on the National Do-
21   Not-Call Registry for at least 30 days, who received more than one call made by or
22   on behalf of Defendant that promoted Defendant’s products or services, after
23   having revoked consent and any prior established business relationship, within any
24   twelve-month period, within four years prior to the filing of the complaint.
25          32.    Defendant, its employees, and agents are excluded from The Classes.
26   Plaintiffs do not know the number of members in The Classes, but believes the
27   Classes members number in the thousands, if not more. Thus, this matter should
28   be certified as a Class Action to assist in the expeditious litigation of the matter.


                                  CLASS ACTION COMPLAINT
                                                -7-
              Case 3:18-cv-06909-SK Document 1 Filed 11/14/18 Page 8 of 16




 1         33.    The Classes are so numerous that the individual joinder of all of its
 2   members is impractical. While the exact number and identities of The Classes
 3   members are unknown to Plaintiffs at this time and can only be ascertained through
 4   appropriate discovery, Plaintiffs are informed and believe and thereon allege that
 5   The Classes include thousands of members. Plaintiffs allege that The Classes
 6   members may be ascertained by the records maintained by Defendant.
 7         34.    Plaintiffs and members of The ATDS Class were harmed by the acts
 8   of Defendant in at least one of the following ways: Defendant illegally contacted
 9   Plaintiffs and ATDS Class members via their cellular telephones thereby causing
10   Plaintiffs and ATDS Class and ATDS Revocation Class members to incur certain
11   charges or reduced telephone time for which Plaintiffs and ATDS Class and ATDS
12   Revocation Class members had previously paid by having to retrieve or administer
13   messages left by Defendant during those illegal calls, and invading the privacy of
14   said Plaintiffs and ATDS Class and ATDS Revocation Class members.
15         35.    Common questions of fact and law exist as to all members of The
16   ATDS Class which predominate over any questions affecting only individual
17   members of The ATDS Class. These common legal and factual questions, which
18   do not vary between ATDS Class members, and which may be determined without
19   reference to the individual circumstances of any ATDS Class members, include,
20   but are not limited to, the following:
21                a.     Whether, within the four years prior to the filing of this
22                       Complaint, Defendant made any telemarketing/solicitation call
23                       (other than a call made for emergency purposes or made with
24                       the prior express consent of the called party) to a ATDS Class
25                       member using any automatic telephone dialing system or any
26                       artificial or prerecorded voice to any telephone number
27                       assigned to a cellular telephone service;
28                b.     Whether Plaintiffs and the ATDS Class members were


                                 CLASS ACTION COMPLAINT
                                              -8-
              Case 3:18-cv-06909-SK Document 1 Filed 11/14/18 Page 9 of 16




 1                       damaged thereby, and the extent of damages for such violation;
 2                       and
 3                c.     Whether Defendant should be enjoined from engaging in such
 4                       conduct in the future.
 5         36.    As persons that received numerous telemarketing/solicitation calls
 6   from Defendant using an automatic telephone dialing system or an artificial or
 7   prerecorded voice, without Plaintiffs’ prior express consent, Plaintiffs are asserting
 8   claims that are typical of The ATDS Class.
 9         37.    Common questions of fact and law exist as to all members of The
10   ATDS Revocation Class which predominate over any questions affecting only
11   individual members of The ATDS Revocation Class. These common legal and
12   factual questions, which do not vary between ATDS Revocation Class members,
13   and which may be determined without reference to the individual circumstances of
14   any ATDS Revocation Class members, include, but are not limited to, the
15   following:
16                a.     Whether, within the four years prior to the filing of this
17                       Complaint, Defendant made any telemarketing/solicitation call
18                       (other than a call made for emergency purposes or made with
19                       the prior express consent of the called party) to an ATDS
20                       Revocation Class member, who had revoked any prior express
21                       consent to be called using an ATDS, using any automatic
22                       telephone dialing system or any artificial or prerecorded voice
23                       to any telephone number assigned to a cellular telephone
24                       service;
25                b.     Whether Plaintiffs and the ATDS Revocation Class members
26                       were damaged thereby, and the extent of damages for such
27                       violation; and
28                c.     Whether Defendant and their agents should be enjoined from


                                 CLASS ACTION COMPLAINT
                                              -9-
             Case 3:18-cv-06909-SK Document 1 Filed 11/14/18 Page 10 of 16




 1                       engaging in such conduct in the future.
 2         38.    As persons that received numerous telemarketing/solicitation calls
 3   from Defendant using an automatic telephone dialing system or an artificial or
 4   prerecorded voice, after Plaintiffs had revoked any prior express consent, Plaintiffs
 5   are asserting claims that are typical of The ATDS Revocation Class.
 6         39.    Plaintiffs and members of The DNC Class and DNC Revocation Class
 7   were harmed by the acts of Defendant in at least the following ways: Defendant
 8   illegally contacted Plaintiffs and DNC Class and DNC Revocation Class members
 9   via their telephones for solicitation purposes, thereby invading the privacy of said
10   Plaintiffs and the DNC Class and DNC Revocation Class members whose
11   telephone numbers were on the National Do-Not-Call Registry. Plaintiffs and the
12   DNC Class and DNC Revocation Class members were damaged thereby.
13         40.    Common questions of fact and law exist as to all members of The
14   DNC Class which predominate over any questions affecting only individual
15   members of The DNC Class. These common legal and factual questions, which do
16   not vary between DNC Class members, and which may be determined without
17   reference to the individual circumstances of any DNC Class members, include, but
18   are not limited to, the following:
19                a.     Whether, within the four years prior to the filing of this
20                       Complaint, Defendant or its agents placed more than one
21                       solicitation call to the members of the DNC Class whose
22                       telephone numbers were on the National Do-Not-Call Registry
23                       and who had not granted prior express consent to Defendant and
24                       did not have an established business relationship with
25                       Defendant;
26                b.     Whether Defendant obtained prior express written consent to
27                       place solicitation calls to Plaintiffs or the DNC Class members’
28                       telephones;


                                 CLASS ACTION COMPLAINT
                                             - 10 -
             Case 3:18-cv-06909-SK Document 1 Filed 11/14/18 Page 11 of 16




 1                c.    Whether Plaintiffs and the DNC Class member were damaged
 2                      thereby, and the extent of damages for such violation; and
 3                d.    Whether Defendant and its agents should be enjoined from
 4                      engaging in such conduct in the future.
 5         41.    As persons that received numerous solicitation calls from Defendant
 6   within a 12-month period, who had not granted Defendant prior express consent
 7   and did not have an established business relationship with Defendant, Plaintiffs are
 8   asserting claims that are typical of the DNC Class.
 9         42.    Common questions of fact and law exist as to all members of The
10   DNC Class which predominate over any questions affecting only individual
11   members of The DNC Revocation Class.             These common legal and factual
12   questions, which do not vary between DNC Revocation Class members, and which
13   may be determined without reference to the individual circumstances of any DNC
14   Revocation Class members, include, but are not limited to, the following:
15                a.    Whether, within the four years prior to the filing of this
16                      Complaint, Defendant or its agents placed more than one
17                      solicitation call to the members of the DNC Class whose
18                      telephone numbers were on the National Do-Not-Call Registry
19                      and who had revoked any prior express consent and any
20                      established business relationship with Defendant;
21                b.    Whether Plaintiffs and the DNC Class member were damaged
22                      thereby, and the extent of damages for such violation; and
23                c.    Whether Defendant and its agents should be enjoined from
24                      engaging in such conduct in the future.
25         43.    As persons that received numerous solicitation calls from Defendant
26   within a 12-month period, who, to the extent one existed, had revoked any prior
27   express consent and any established business relationship with Defendant,
28   Plaintiffs are asserting claims that are typical of the DNC Revocation Class.


                                CLASS ACTION COMPLAINT
                                             - 11 -
             Case 3:18-cv-06909-SK Document 1 Filed 11/14/18 Page 12 of 16




 1         44.    Plaintiff will fairly and adequately protect the interests of the members
 2   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
 3   class actions.
 4         45.    A class action is superior to other available methods of fair and
 5   efficient adjudication of this controversy, since individual litigation of the claims
 6   of all Classes members is impracticable. Even if every Classes member could
 7   afford individual litigation, the court system could not. It would be unduly
 8   burdensome to the courts in which individual litigation of numerous issues would
 9   proceed. Individualized litigation would also present the potential for varying,
10   inconsistent, or contradictory judgments and would magnify the delay and expense
11   to all parties and to the court system resulting from multiple trials of the same
12   complex factual issues. By contrast, the conduct of this action as a class action
13   presents fewer management difficulties, conserves the resources of the parties and
14   of the court system, and protects the rights of each Classes member.
15         46.    The prosecution of separate actions by individual Classes members
16   would create a risk of adjudications with respect to them that would, as a practical
17   matter, be dispositive of the interests of the other Classes members not parties to
18   such adjudications or that would substantially impair or impede the ability of such
19   non-party Class members to protect their interests.
20         47.    Defendant has acted or refused to act in respects generally applicable
21   to The Classes, thereby making appropriate final and injunctive relief with regard
22   to the members of the Classes as a whole.
23                           FIRST CAUSE OF ACTION
            Negligent Violations of the Telephone Consumer Protection Act
24                                 47 U.S.C. §227(b).
25            On Behalf of the ATDS Class and ATDS Revocation Class
26         48.    Plaintiffs repeat and incorporate by reference into this cause of action
27   the allegations set forth above at Paragraphs 1-47.
28         49.    The foregoing acts and omissions of Defendant constitute numerous


                                CLASS ACTION COMPLAINT
                                             - 12 -
              Case 3:18-cv-06909-SK Document 1 Filed 11/14/18 Page 13 of 16




 1   and multiple negligent violations of the TCPA, including but not limited to each
 2   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
 3   47 U.S.C. § 227 (b)(1)(A).
 4         50.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
 5   Plaintiffs and the Class Members are entitled an award of $500.00 in statutory
 6   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 7         51.     Plaintiffs and the ATDS Class and the ATDS Revocation Class
 8   members are also entitled to and seek injunctive relief prohibiting such conduct in
 9   the future.
10                       SECOND CAUSE OF ACTION
      Knowing and/or Willful Violations of the Telephone Consumer Protection
11                                      Act
12                              47 U.S.C. §227(b)
          On Behalf of the ATDS Class and the ATDS Revocation Class
13
           52.     Plaintiffs repeat and incorporate by reference into this cause of action
14
     the allegations set forth above at Paragraphs 1-47.
15
           53.     The foregoing acts and omissions of Defendant constitute numerous
16
     and multiple knowing and/or willful violations of the TCPA, including but not
17
     limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
18
     and in particular 47 U.S.C. § 227 (b)(1)(A).
19
           54.     As a result of Defendant’s knowing and/or willful violations of 47
20
     U.S.C. § 227(b), Plaintiffs and the ATDS Class and the ATDS Revocation Class
21
     members are entitled an award of $1,500.00 in statutory damages, for each and
22
     every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
23
           55.     Plaintiffs and the Class members are also entitled to and seek
24
     injunctive relief prohibiting such conduct in the future.
25
26
                             THIRD CAUSE OF ACTION
27          Negligent Violations of the Telephone Consumer Protection Act
28
                                    47 U.S.C. §227(c)
                              On Behalf of the DNC Class

                                  CLASS ACTION COMPLAINT
                                              - 13 -
             Case 3:18-cv-06909-SK Document 1 Filed 11/14/18 Page 14 of 16




 1         56.      Plaintiffs repeat and incorporate by reference into this cause of action
 2   the allegations set forth above at Paragraphs 1-47.
 3         57.      The foregoing acts and omissions of Defendant constitute numerous
 4   and multiple negligent violations of the TCPA, including but not limited to each
 5   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
 6   47 U.S.C. § 227 (c)(5).
 7         58.      As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
 8   Plaintiffs and the DNC Class Members are entitled an award of $500.00 in
 9   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
10   227(c)(5)(B).
11         59.      Plaintiffs and the DNC Class members are also entitled to and seek
12   injunctive relief prohibiting such conduct in the future.
13                            FOURTH CAUSE OF ACTION
      Knowing and/or Willful Violations of the Telephone Consumer Protection
14                                          Act
15                                  47 U.S.C. §227 et seq.
                                 On Behalf of the DNC Class
16
           60.      Plaintiffs repeat and incorporates by reference into this cause of action
17
     the allegations set forth above at Paragraphs 1-47.
18
           61.      The foregoing acts and omissions of Defendant constitute numerous
19
     and multiple knowing and/or willful violations of the TCPA, including but not
20
     limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
21
     in particular 47 U.S.C. § 227 (c)(5).
22
           62.      As a result of Defendant’s knowing and/or willful violations of 47
23
     U.S.C. § 227(c), Plaintiffs and the DNC Class members are entitled an award of
24
     $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
25
     § 227(c)(5).
26
           63.      Plaintiffs and the DNC Class members are also entitled to and seek
27
     injunctive relief prohibiting such conduct in the future.
28



                                  CLASS ACTION COMPLAINT
                                               - 14 -
            Case 3:18-cv-06909-SK Document 1 Filed 11/14/18 Page 15 of 16




 1                               PRAYER FOR RELIEF
 2   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 3                       FIRST CAUSE OF ACTION
        Negligent Violations of the Telephone Consumer Protection Act
 4                             47 U.S.C. §227(b)
 5             As a result of Defendant’s negligent violations of 47 U.S.C.
 6              §227(b)(1), Plaintiffs and the ATDS Class and ATDS Revocation
 7              members are entitled to and request $500 in statutory damages, for
 8              each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B).
 9             An order for injunctive relief prohibiting such conduct by Defendants
10              in the future.
11           Any and all other relief that the Court deems just and proper.
12                      SECOND CAUSE OF ACTION
     Knowing and/or Willful Violations of the Telephone Consumer Protection
13
                                         Act
14                               47 U.S.C. §227(b)
15             As a result of Defendant’s willful and/or knowing violations of 47
16              U.S.C. §227(b)(1), Plaintiffs and the ATDS Class and the ATDS
17              Revocation Class members are entitled to and request treble damages,
18              as provided by statute, up to $1,500, for each and every violation,
19              pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
20             An order for injunctive relief prohibiting such conduct by Defendants
21              in the future.
22            Any and all other relief that the Court deems just and proper.
23
                           THIRD CAUSE OF ACTION
          Negligent Violations of the Telephone Consumer Protection Act
24                                47 U.S.C. §227(c)
25             As a result of Defendant’s negligent violations of 47 U.S.C.
26              §227(c)(5), Plaintiffs and the DNC Class members are entitled to and
27              request $500 in statutory damages, for each and every violation,
28              pursuant to 47 U.S.C. 227(c)(5).


                                 CLASS ACTION COMPLAINT
                                          - 15 -
             Case 3:18-cv-06909-SK Document 1 Filed 11/14/18 Page 16 of 16




 1                An order for injunctive relief prohibiting such conduct by Defendants
 2                in the future.
 3            Any and all other relief that the Court deems just and proper.
 4                       FOURTH CAUSE OF ACTION
      Knowing and/or Willful Violations of the Telephone Consumer Protection
 5                                        Act
 6                                47 U.S.C. §227(c)
 7                As a result of Defendant’s willful and/or knowing violations of 47
 8                U.S.C. §227(c)(5), Plaintiffs and the DNC Class members are entitled
 9                to and request treble damages, as provided by statute, up to $1,500,
10                for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
11                An order for injunctive relief prohibiting such conduct by Defendants
12                in the future.
13                Any and all other relief that the Court deems just and proper.
14                                      JURY TRIAL
15         64.    Pursuant to the Seventh Amendment to the Constitution of the United
16   States of America, Plaintiffs are entitled to, and demands, a trial by jury.
17
           Respectfully Submitted this 14th Day of November, 2018.
18                                 LAW OFFICES OF TODD M. FRIEDMAN, P.C.
19
20
                                        By: /s/ Todd M. Friedman
                                            Todd M. Friedman
21                                          Law Offices of Todd M. Friedman
22                                          Attorney for Plaintiffs
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                              - 16 -
